Exhibit 23.2Consent of Henry Woodward, B.Sc., Consulting Geologist HENRY WOODWARD, B.Sc. CONSENT OF GEOLOGICAL CONSULTANT I hereby consent to the inclusion and reference of the report “Summary of Exploration of the Kaikoura Property” in the Registration Statement on Form S-1 to be filed by Canterbury Resources, Inc. with the United States Securities and Exchange Commission. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement on Form S-1. Dated the 19th day of March, 2009. /s/ Henry Woodward Henry
